Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano (US PGPUB 20050024517), Barckow et al. (US PGPUB 20140301624) and further in view of Park (US PGPUB 20160088229).
[Claim 1]
Luciano teaches a photographing method, comprising:
receiving an instruction to perform photography alignment (Paragraphs 26 and 27);
providing a user interface to select a reference picture, the reference picture comprising a photo or an image of a video (Paragraph 27, If the user selects a framing mode, the image data associated with the picture 10 is transferred to an image editor 38.  The image editor 38 creates at least one outline for framing a second image on the LCD screen 40. A guide image 62 is generated and then communicated to the LCD for viewing, Paragraph 28);

of a single color 60.  Once the edge detect filter 38 completes finding the element edges in FIG. 2, a guide image maker 50 located in the image editor 38 generates a guide image 62 composed of the edges 58); and displaying a processed reference picture in a screen (see figure 3); wherein the processed reference picture includes the marker (edges 58 as seen in figure 3) wherein the marker comprises a contour of the target (Paragraph 27, edges 58).
		Luciano fails to teach receiving a user selection of the target, and acquiring a contour of a target image by adjusting a threshold. However Barckow teaches a digitized image or set of images is provided to a user via a user interface so that a user may use a method as disclosed herein to interactively determine a region of interest in the image or set of images.  The images are preferably MR images, but other images may be analyzed using this method.  A user may point to a structure in the image and adjust an upper and lower threshold in order to define an area by generating contour lines (Paragraph 30). Therefore taking the combined teachings of Luciano and Barckow, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have teach receiving a user selection of the target, and acquiring a contour of a target image by adjusting a threshold in order to have a method of delineating a region of interest in an image that is quick, accurate and allows a user to interactively adjust the contour. 
			Luciani in view of Barckow fails to teach wherein a part of the processed reference picture other than a line of the contour is adjusted to be semitransparent, leaving, in the and a second region 707-2 in which a region except for the contour line is selected as the transparency adjusting target. When the region except for the contour line included in the first image is selected through the first region 707 and the transparency level is selected through the second region 702, the control unit 130 may generate the third image on the basis of the selected transparency level.  Therefore, as illustrated in FIGS. 7A and 7B, the display unit 110 may display the `photographed image 704` and the `first image 705 or 706 having the contour line and having the transparency corresponding to the selected transparency level` together with each other. As an example, as illustrated in FIG. 7B, when the transparency level is 0%, the first image 706 in which only the contour line clearly remains may be displayed together with the photographed image 704 on the display unit 110. As illustrated in FIG. 7A, when the transparency level is 100%, the first image 705 having the `contour` and having a color and a contrast of an original image of which a transparency is not adjusted may be displayed together with the photographed image 704 on the display unit 110. Meanwhile, although not illustrated in FIG. 7, when the transparency level is 50%, a first image having a contour in a clear state and having a transparency corresponding to 50% of that of the original image may be displayed together with the photographed image on the display unit 110.
			Therefore taking the combined teachings of Luciano, Barckow and Park, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a part of the processed reference picture other than a line of the contour is adjusted to be semitransparent, leaving, in the screen, a shadow of scenery of the processed reference picture, allowing a photographed subject to be observed through the processed reference picture in order to the user may set a transparency adjusting target, a transparency level, a size of the first image displayed in a state in which it is overlapped with the photographed image generated through live-view-photographing.
[Claim 2]
Luciano teaches wherein the reference picture further comprises one of a picture taken in advance (Paragraphs 25 and 26, The picture represented by FIG. 2 is stored in EEPROM 34.  Using the playback mode of the digital camera 10, the user can view this image again).
[Claim 3]
Luciano teaches determining a marker of a target to for alignment in the reference picture comprises displaying the contour of the target for alignment using the line (see figure 3 in which edges 58 are a line).
[Claim 4]
Luciano teaches wherein the contour of the target to for alignment comprises at least one of an external contour or an internal contour (Paragraph 27, If the user selects a framing mode, the image data associated with the picture 10 is transferred to an image editor 38.  The image editor at least one outline for framing a second image on the LCD screen 40.  The image editor 38 and the edge detect filter 48 apply a two dimensional effect to the image called "edge detection".  The edge detect filter 48 finds the edges of the objects or subjects in FIG. 2 and converts them to a plurality of lines 58 on a background of a single color 60. Outlines and edges 58 as shown in figure 3 are contours wherein the edges 58 shown in figure 3 are internal and external contours, for example, an external contour is at the background and in the foreground, there are multiple internal contours, for example, around the sign, wheels of the vehicle etc.). 
		Barckow teaches a digitized image or set of images is provided to a user via a user interface so that a user may use a method as disclosed herein to interactively determine a region of interest in the image or set of images.  The images are preferably MR images, but other images may be analyzed using this method.  A user may point to a structure in the image and adjust an upper and lower threshold in order to define an area by generating contour lines (Paragraph 30). Therefore taking the combined teachings of Luciano, Barckow and Park, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have teach receiving a user selection to accurately align the contour in order to prevent a wrong edge from being selected through the touch operation but in an aspect that allows visual recognition of the correspondence between each of the edges and the corresponding control object.
 [Claim 6]
Luciano in view of Barckow and Park teach all the limitations of claim 6 as it is an apparatus claim for the method claim 1 and is rejected for similar reasons except for a memory storing instruction implemented by a processor. Paragraph 16 of Luciano teaches a Master Central Processing Unit (MCPU) 20 monitors and controls the tasks taking place inside the camera 10. In 
[Claims 7-9]
These are apparatus claims corresponding to method claims 2-4 and are therefore analyzed and rejected based upon method claims 2-4.
[Claims 11-14]
These are computer-readable storage medium claims corresponding to method claims 1-3 and are therefore analyzed and rejected based upon method claims 1-4.
[Claim 16]
Luciano in view of Barckow teaches a mobile device implementing the method according to claim (point and shoot cameras and digital cameras as taught in Paragraph 3 are mobile devices, in Luciano), wherein the mobile device comprises a processing circuit configured to extract the marker (Luciano, Paragraph 27, If the user selects a framing mode, the image data associated with the picture 10 is transferred to an image editor 38.  The image editor 38 creates at least one outline for framing a second image on the LCD screen 40.  The image editor 38 and the edge detect filter 48 apply a two dimensional effect to the image called "edge detection".  The edge detect filter 48 finds the edges of the objects or subjects in FIG. 2 and converts them to a plurality of lines 58 on a background of a single color 60. Outlines and edges 58 as shown in figure 3 are therefore extracted from the image). 
[Claims 17-19]
These are apparatus claims corresponding to method claims 2-4 and are therefore analyzed and rejected based upon method claims 2-4.

Claim(s) 21 and 22 are rejected under rejected under 35 U.S.C. 103 as being unpatentable over Rajvanshi et al. (US PGPUB 20190320113), Barckow et al. (US PGPUB 20140301624) and in further view of Park (US PGPUB 20160088229).
[Claim 21]
Rajvanshi teaches a photographing method, implemented by a mobile phone, wherein the mobile phone comprises a touch panel (Paragraph 4, touch screen) and a display screen, or a touch screen, and the method comprises displaying a standby user interface (user interface 108, figure 1, Paragraph 32);
determining a reference picture of the mobile phone according to information obtained by a user (Paragraph 33, image capture system 114 can obtain reference images responsive to any suitable stimulus, such as responsive to a user selection to find reference images); receiving a click on the reference picture to select at least one target (Paragraph 34, user 102-1 selects representation 112 of a reference image (e.g., from among a plurality of displayed representations. Paragraph 4, A user selection of one of the reference images is received, such as caused by a user selecting a representation of one of the reference images by tapping on a touchscreen where the representation is exposed. A target like an Eiffel tower is selected based on user’s selection);
in response to the click having been received, automatically starting a marker extraction of the at least one target for aligning in the reference picture (Paragraph 141, features (e.g., content features) are extracted from a template image, and additional features (e.g., content features) are extracted from reference images.  Reference images can be determined based at least in part on matching the features from the template image to the additional features from the reference images); and displaying the marker of the at least one target for aligning in the display screen (Paragraphs 142-143).

		Rajvanshi in view of Barckow fails to teach wherein a part of the processed reference picture other than a line of the contour is adjusted to be semitransparent, leaving, in the screen, a shadow of scenery of the processed reference picture, allowing a photographed subject to be observed through the processed reference picture. However Park teaches (Paragraphs 99-104, figures 7a and 7b) that when it is assumed that the photographing unit 160 is live-view-photographing a white paper, the display unit 110 may display a drawing screen 703 as illustrated in FIG. 7A or 7B.  That is, the drawing screen may display a `photographed image 704 corresponding to the photographing of the white paper` and a `first image 705 or 706 having a contour line and an adjusted transparency for a selected image together with each other. Meanwhile, the drawing screen may include a first region 707 in which a transparency adjusting target is selected, a second region 702 in which a transparency level is selected.  Here, the first and a second region 707-2 in which a region except for the contour line is selected as the transparency adjusting target. When the region except for the contour line included in the first image is selected through the first region 707 and the transparency level is selected through the second region 702, the control unit 130 may generate the third image on the basis of the selected transparency level.  Therefore, as illustrated in FIGS. 7A and 7B, the display unit 110 may display the `photographed image 704` and the `first image 705 or 706 having the contour line and having the transparency corresponding to the selected transparency level` together with each other. As an example, as illustrated in FIG. 7B, when the transparency level is 0%, the first image 706 in which only the contour line clearly remains may be displayed together with the photographed image 704 on the display unit 110. As illustrated in FIG. 7A, when the transparency level is 100%, the first image 705 having the `contour` and having a color and a contrast of an original image of which a transparency is not adjusted may be displayed together with the photographed image 704 on the display unit 110. Meanwhile, although not illustrated in FIG. 7, when the transparency level is 50%, a first image having a contour in a clear state and having a transparency corresponding to 50% of that of the original image may be displayed together with the photographed image on the display unit 110.
			Therefore taking the combined teachings of Rajvanshi, Barckow and Park, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a part of the processed reference picture other than a line of the contour is adjusted to be semitransparent, leaving, in the screen, a shadow of scenery of the processed reference picture, allowing a photographed subject to be observed through the processed reference picture in order to the user may set a transparency adjusting target, a 
[Claim 22]
Rajvanshi in view of Barckow and Park teaches performing a photography alignment function corresponding to the reference photo and the image (Paragraphs 33-35) but fails to teach wherein the mobile phone further comprises a front-facing camera, and the method further comprises starting the front-facing camera to collect an image. However Official Notice is taken that it is very well known to one skilled in the art to have a front facing camera to capture an image in order to capture a selfie image with ease. Therefore taking the combined teachings of Rajvanshi, Barckow, Park and Official Notice, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a front facing camera to capture an image in order to capture a selfie image with ease.

Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano (US PGPUB 20050024517), Barckow et al. (US PGPUB 20140301624), Park (US PGPUB 20160088229) and in further view of Gurovich et al. (US PGPUB 20150347848).
[Claim 5]
Luciano teaches wherein the target comprises a primary target and a secondary target but fails to teach wherein the displaying, using a line, the contour of the target for alignment comprises but fails to teach displaying a contour of the primary target for aligning by using a first color or a line of a first type; and displaying a contour of the secondary target for aligning by using a second color or a line of a second type. However Gurovich teaches text having larger font; bold, italicized, or characterized font; font having a different color than other font on the display 114; or any features setting apart the text pertaining to the primary object from other provided text 
[Claims 10 and 15]
These are apparatus and computer-readable storage claims corresponding to method claim 5 and are therefore analyzed and rejected based upon method claim 5.
[Claim 20]
Luciano teaches a primary target and a secondary target but fails to teach displaying a contour of the primary target for aligning by using a first color or a line of a first type; and displaying a contour of the secondary target for aligning by using a second color or a line of a second type and mobile device is a mobile phone having a camera. However Gurovich teaches text having larger font; bold, italicized, or characterized font; font having a different color . 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rajvanshi et al. (US PGPUB 20190320113), Barckow et al. (US PGPUB 20140301624), Park (US PGPUB 20160088229) and in further view of Gurovich et al. (US PGPUB 20150347848).
[Claim 23]
Rajvanshi in view teaches a primary target and a secondary target but fails to teach displaying a contour of the primary target for aligning by using a first color or a line of a first type; and
displaying a contour of the secondary target for aligning by using a second color or a line of a second type. However Gurovich teaches text having larger font; bold, italicized, or characterized font; font having a different color than other font on the display 114; or any features setting apart the text pertaining to the primary object from other provided text such as flashing font or font having changing brightness, etc. Thus, the vehicle objects identified as secondary may have less prominent displayed features (Paragraph 51). Therefore taking the combined teachings of Rajvanshi, Barckow, Park and Gurovich, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have displayed primary and secondary targets for aligning using different colors in order to easily distinguish between different objects making it easier for the user the alignment process. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 5712727564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696